 PLASTRONICS, INC.Plastronics, Inc. and District No. 10, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO Petitioner. Case 30-RC-3030November 1, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYPursuant to a Stipulation for Certification UponConsent Election, a secret-ballot election was con-ducted on March 30, 1977,' among the employees inthe stipulated unit.2The tally of ballots furnished theparties showed that of approximately 229 eligiblevoters, 81 cast ballots for, and 125 cast ballotsagainst, the Petitioner. There were 10 challengedballots which were insufficient to affect the results ofthe election.On April 5 and 13, Petitioner filed timely objec-tions to conduct affecting the results of the election.Following a preliminary investigation of the objec-tions, the Acting Regional Director, on April 13,issued a notice of hearing on objections to conductaffecting the results of the election. A hearing wasconducted on May 17 through May 20.On June 24, the Hearing Officer issued his Reporton Objections in which he recommended thatPetitioner's objections be overruled in their entirety.Petitioner has filed timely exceptions to the HearingOfficer's report and a supporting brief, and theEmployer has filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.The Board has considered the Hearing Officer'sreport and the exceptions and briefs and herebyadopts the Hearing Officer's findings, conclusions,and recommendations, only to the extent consistentherewith.3In Objection 12, Petitioner contends that theEmployer's agents interfered with the election bythreatening to take away existing employee benefitsand to bargain from scratch. We agree. Employer'sPresident, J. L. Clark, made a speech to allemployees 8 days before the election. The speech wasgiven five times to small departmental groups ofAll dates herein are 1977.2 All production and maintenance employees employed by the Employerat its 407 East Michigan Street, Milwaukee, Wisconsin, location; excludingall office clerical employees, engineenng employees, professional employees.233 NLRB No. 23employees in the Employer's lunchroom. Clark readthe prepared speech from a podium. The speech wassupplemented, however, by a number of slidetransparencies which were projected as visual aids.An examination of the text of Clark's speechindicates that at one point he said, "All presentbenefits are negotiable and could go up or down. Thelaw contains no guarantee as you can see from thisslide." The transparency projected at this pointindicates in bold letters: "Bargaining BeginningPoint: I. wages -federal minimum $2.30 per hour;2. No paid holidays; 3. No paid vacations; 4. Nomedical insurance; 5. No life insurance; 6. Nopension plan; 7. No savings plan."At a later point, the text of Clark's speech reads:"Here's what you may experience if you bring in aunion." Then Clark projected another transparencywhich read in part: " HERE'S WHAT YOU CAN EXPECTFROM A UNION: 1. Begin from scratch at thebargaining table such as uncertain wages anduncertain fringes."Employee Chad Huffman testified Clark stated inhis speech that if the Union "got in, they [theemployees] would start from zero-no paid vacation,no paid holiday, absolutely nothing" and wageswould start at $2.30 per hour. Employee KennethParadowski testified Clark said during the speechthat if the Union "got in" the employees would losebenefits and wages would be $2.30 per hour.Employee Theresa Perkins corroborated the testimo-ny of Huffman and Paradowski. Director of Employ-ee Relations D. C. Newman testified he followed hiscopy of the text of Clark's speech while Clarkdelivered it and Clark did not deviate therefrom.Clark did not testify.In an earlier incident Supervisor Vic Schaefercalled a departmental meeting of certain employeesto explain the Employer's creation of a rumor controlcenter. At the end of his explanation, Schaeferopened up the meeting for questions. EmployeeTheresa Perkins asked Schaefer why the employeescould not receive a rate other than the base pay of$2.30 for downtime. According to Perkins, Schaeferreplied that, if the Union won, the employees wouldend up with nothing for downtime. Several employ-ees challenged his statement and he subsequently"backed off."Assistant Supervisor Sue Ann Whitcomb, who alsoattended the meeting, testified Schaefer replied that"the Company was not legally required to giveanything for downtime and the Company wouldmake no policy changes during the campaign."guards and supervisors as defined in the Act, and all other employees.a In the absence of exceptions thereto the Board adopts. pro forma, theHearing Officer's recommendation that Petitioner's Objections 1-11 and13- 17 be overruled.155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Whitcomb, Schaefer also said that, ifthe Union won, negotiations would start from zeroand the employees would not even necessarily get$2.30 for downtime. He added that the Union couldnot promise them anything and all negotiationswould start from zero.Depending upon the surrounding circumstances,an employer which indicates that collective bargain-ing "begins from scratch" or "starts at zero" or"starts with a blank page" may or may not beengaging in objectionable conduct. Saunders LeasingSystem, Inc., 204 NLRB 448, 454 (1973); StumpfMotor Company, Inc., 208 NLRB 431, 432 (1974).4Such statements are objectionable when, in context,they effectively threaten employees with the loss ofexisting benefits and leave them with the impressionthat what they may ultimately receive depends inlarge measure upon what the Union can induce theemployer to restore. On the other hand, suchstatements are not objectionable when additionalcommunication to the employees dispels any impli-cation that wages and/or benefits will be reducedduring the course of bargaining and establishes thatany reduction in wages or benefits will occur only asa result of the normal give and take of collectivebargaining. White Stag Mfg. Company, 219 NLRB1246, 1246-51 (1975) (Member Fanning dissenting);Computer Peripherals, Inc., 215 NLRB 293, 293-294(1974) (Member Fanning dissenting); C & K CoalCompany, 195 NLRB 1038, 1038-39 (1972). Thetotality of all the circumstances must be viewed todetermine the effect of the statements on theemployees.There can be no doubt that Clark and Schaeferconveyed the impression that the employees wouldlose their existing benefits during the course ofnegotiations. While the text of Clark's speechindicated that all benefits are negotiable, the supple-mental transparencies established unequivocally thatbargaining would begin "from scratch" with Federalminimum wages of $2.30 per hour and all presentbenefits would be lost-no paid holidays, no paidvacations, no medical insurance, no life insurance,no pension plan, and no savings plan. Schaefer'searlier statements at the departmental meetingconveyed a similar impression. He indicated that theemployees would lose existing benefits because"negotiations would start from zero" and theemployees would not (or not necessarily) even get$2.30 per hour for downtime.In sum, we find the Employer interfered with theelection by threatening the employees with the loss of4 Cf. Textron, Inc. (Talon Division), 199 NLRB 131, 133-135, 149 (1972).and cases cited therein for analogous violations of the law in the context ofunfair labor practice proceedings.I (Excelsior footnote omitted from publication.)existing wages and benefits if the Petitioner won theelection, Saunders Leasing System, supra; StumpfMotor Company, supra. Accordingly, we shall sustainPetitioner's Objection 12, set aside the election, anddirect a second election.ORDERIt is hereby ordered that Petitioner's Objection 12be sustained, the election set aside, and a newelection be held.IT IS FURTHER ORDERED that Case 30-RC-3030 be,and it hereby is, remanded to the Regional Directorfor Region 30 for the purpose of conducting a newelection.[Direction of Second Election5omitted frompublication.]MEMBER MURPHY, dissenting:Unlike my colleagues, I would adopt the HearingOfficer's report in its entirety. For the reasons theretofully and clearly set forth, I would reject theobjections to the election, including Objection 12,6and would certify the results.7APPENDIXObjection No. 12:In this objection, Petitioner objects to statements madeto employees by Messrs. Clark and Newman on aboutMarch 22 and 1, respectively. The testimony disclosed thatthree campaign speeches were made during the electioncampaign by the Employer. One speech by Clark deliveredprior to the filing of the petition was not considered herein.The Employer provided texts of the two remainingspeeches (Employer Exhibits 22 and 23), which, it main-tains, were approved by counsel herein prior to theirpresentation.The objection, which is subdivided into sections (a)through (j), alleges that the speeches contained threats,promises of benefits and material misstatements of fact.Having examined the texts of the speeches of Newman andClark, I am convinced that neither exceeded the bounds ofpermissible campaign propaganda.In subsection (a), petitioner witnesses stated that theEmployer threatened to take away all existing benefits andbargain from "scratch" or "zero" in the event Petitionerwon the election. An examination of the text of Clark'sMarch 22 speech shows that the term "bargain fromscratch at the bargaining table" indeed appeared on atransparency used by Clark in his speech. However, Clarkalso said, "All present benefits are negotiable and could goup or down," after which he proceeded to point out that a$2.30 minimum wage without fringe benefits constituted6 The portion of the Hearing Officer's report dealing with Objection 12 isattached as an Appendix.7 White Stag Mfg. Company, 219 NLRB 1246 (1975).156 PLASTRONICS, INC.the starting point. Petitioner's witnesses did not contendthat Clark strayed from his text in any material respect.In threatening to take away existing employee benefitsand bargain from scratch, an employer violates Section8(a)(1) of the Act. Saunders Leasing System, Inc., 204NLRB 448. However, it is also true that statements to theeffect that a loss of benefits could occur as a result ofcollective bargaining, or that all benefits are negotiable arepermissible. White Stag Manufacturing Company, 219NLRB 1246; Computer Peripherals, Inc., 215 NLRB 293;Stumpf Motor Company, 208 NLRB 43 1. I find that Clark'sstatements were permissible campaign propaganda, fallingin the latter category.Not specified in the objection, but noteworthy, is theallegation by Theresa Perkins that supervisor Vic Schaefertold a group of incentive-paid employees that if the Unioncame in, Employees would not be paid $2.30 per hourwhen the machines broke down but would be paid nothing.This took place at a departmental meeting called bySchaefer to discuss the opening of the rumor controlcenter.Employer witness Sue Whitcomb testified that Perkinsasked Schaefer why employees could not receive a rateother than the base pay of $2.30 per hour for down time.Schaefer replied that the Employer was not legally boundto pay anything for downtime, but that no policy changescould be made during the campaign. According toWhitcomb, Schaefer added that negotiations would startfrom zero and that the employees would not even get the$2.30 downtime. Perkins stated that Schaefer's statementwas strongly challenged by the employees, after which he"backed off."It is apparent that this meeting was attended by a greatdeal of acrimony. Schaefer's statement, while it may be anarguable violation of the Act, was made to a ratherargumentative group of employees unhappy with their rateof pay. The statement appears to have been madespontaneously and in a heated discussion rather thanhaving been contrived. Under these circumstances, I findthe incident to have been isolated and thus unlikely to haveaffected the results of the election.As to the remainder of objection no. 12, I find thatlikewise, it is without merit. There is insufficient evidence,or no evidence, to support Petitioner's allegations insubsections (b), (c), (d), (g) and (i). Moreover, the Boardhas stated that it will no longer consider materialmisrepresentation of fact during a preelection campaign,even where the opposing party has insufficient opportunityto respond. Shopping Kart Food Market, Inc., 228 NLRBNo. 90. Here, of course, Petitioner had ample opportunityto respond to the Employer's statements. Thus, subsections(d), (f), (h) and (j), even if they are true as alleged, do notexceed the boundaries of acceptable campaign propagan-da. Finally, while Newman's speech placed considerableemphasis on strikes and strike violence, I find that theEmployer's campaign, viewed in its entirety, falls far shortof preaching the inevitability of strikes.Based upon the foregoing, I find objection no. 12 asbeing without merit.157